Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
Withdrawn Rejections and Response to Arguments
	Applicant’s arguments, claim amendments, and corresponding Declaration under 37 C.F.R. 1.132 have been considered.  These are persuasive to overcome the rejections of record. 
	Accordingly, the following rejections are withdrawn: the rejection of claims 1 and 3-15 under 35 U.S.C. 103 as being unpatentable over WO2015002091 in view of JP2002-212027 in view of US 2010/0239621 and US 2015/0272850.
	The data presented in the Declaration are sufficient for establishing that the nearest art, polyethylene terephthalate film, is not a substitute for the claimed fabric or film on account of its poor solubility properties are persuasive.  Accordingly, there is insufficient motivation in the combination of cited references to arrive at the claimed invention without improper hindsight reconstruction.  Applicant’s arguments particularly on pages 9 and 11 of Remarks are persuasive.


Interview Summary
	Please see enclosed interview summary.  Applicant kindly educated the Examiner regarding MPEP 608.01(n)I sections A, B, G, and F in regard to claim 7.  It was concluded that claim 7, a single dependent claim, is proper and depends from only one (direct) multiple dependent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2021 and 12/23/2021 have been
considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	
The data presented in the Declaration are sufficient for establishing criticality of the thickness feature in combination with additional recited components.  Accordingly, there is insufficient motivation in the combination of cited references to arrive at the claimed invention without improper hindsight reconstruction.  Applicant’s arguments particularly on pages 9 and 11 of Remarks are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-15 (renumbered 1-14) are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617